PER CURIAM.
On February 19, 1991, the Honorable Jack M. Coe, Dade County Court Judge, was appointed by this court as a Commissioner to take testimony and make recommendations as to whether John H. Lipinski, Esq. should be disciplined for certain conduct and representations made to the court as the attorney for the appellant in David Lee v. State of Florida, Case no. 90-2513. In an excellent and comprehensive report rendered pursuant to that assignment, Judge Coe reached the following conclusions:
Lipinski’s failure to take reasonable precautions to protect his client’s appeal, while not willful, demonstrates a lack of due diligence and professionalism which can only harm his client, lessen the authority and dignity of this Court, and impede the judiciary process. Accordingly, this Commissioner finds that Lipin-ski’s conduct cannot be ignored, and justifies discipline by this Court.
RECOMMENDATIONS
It is the recommendation of this Commissioner that a public reprimand be issued against Lipinski, to be published in the Southern Reporter. Further, it is recommended that the Court place Lipinski on a “Culpa List,” and that he be warned that future misconduct in the handling of an appeal may result in more severe sanctions.
The court has carefully reviewed the report and concludes that its findings and recommendations are fully justified by the evidence and the reasoning employed by the Commissioner. Accordingly, they are hereby accepted and approved without qualification. It is further ordered that the respondent Lipinski pay the costs of this proceeding: the court reporter’s statement of $719.80.